 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559.487.5561/Fax: 559.487.5950

 5   Attorney for Defendant
     DANIEL GUINN
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:06-cr-00016 DAD

12                    Plaintiff,                   ORDER FOR RELEASE OF DANIEL GUINN

13   vs.                                           Hon. Dale A. Drozd

14   DANIEL GUINN,

15                   Defendant.

16
17          On March 25, 2019 before the Honorable Dale A. Drozd the Court ordered that Mr.
18   Guinn be released on March 26, 2019 at 8:00 a.m. to permit Federal Defender staff to transport
19   Mr. Guinn from Fresno County Jail to Tulare County Health and Human Services for intake and
20   to evaluate housing options through the County. If housing is available and accepted, Federal
21   Defender shall notify U.S. probation and communicate reporting instructions to Mr. Guinn.
22          Alternatively, the Federal Defender will transport Mr. Guinn to obtain emergency
23   housing through a shelter and shall notify U.S. probation officer of Mr. Guinn's shelter location
24   and communicate reporting instructions to Mr. Guinn.
25          Mr. Guinn is ordered to appear for Sentencing on April 29, 2019 at 10:00 a.m. unless
26   otherwise directed by his probation officer or advised by his counsel.
27
28
 1                                                Respectfully submitted,
 2                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 3
 4         Dated: March 25, 2019                  /s/ Megan T. Hopkins
                                                  MEGAN T. HOPKINS
 5                                                Assistant Federal Defender
                                                  Attorney for Defendant
 6                                                DANIEL GUINN
 7
 8                                                ORDER
 9           Defendant DANIEL GUINN shall be released from the Fresno County Jail on Tuesday,
10   March 26, 2019 at 8:00 a.m. to the custody of Vincent Lee or Shawn McElroy of the Federal
11   Defender’s office. The Federal Defender staff member is directed to transport and accompany
12   Mr. Guinn to Tulare County Health and Human Services for intake and to evaluate housing
13   options through the County. If housing is available and accepted, Federal Defender shall notify
14   U.S. Probation and communicate reporting instructions to Mr. Guinn.
15           Alternatively, the Federal Defender will transport Mr. Guinn to obtain emergency
16   housing through a shelter and shall notify U.S. probation officer of Mr. Guinn's shelter location
17   and communicate reporting instructions to Mr. Guinn.
18           Mr. Guinn is ordered to appear for Sentencing on April 29, 2019 at 10:00 a.m. unless
19   otherwise directed by his probation officer or advised by his counsel.
20   IT IS SO ORDERED.
21
        Dated:       March 25, 2019
22                                                     UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28

      Guinn, Daniel: Proposed Order for Release      -2-
